[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:          —       20 July 1994 Date of Application:       —       25 July 1994 Date Application Filed:    —       10 August 1994 Date of Decision[:]        —       28 March 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk at Norwalk, Docket #CR94-64639.
James Ginnocchio, Esq., for the Petitioner.
Robert Hall, Esq., for the State of Conn. CT Page 4615
BY THE DIVISION
The petitioner admitted two violations of probation before the court. The court-sentenced him to five years on the first count and two years on the second count. The sentence will run consecutively for a total effective sentence of seven years to serve.
The record shows that the petitioner entered pleas to a burglary and another violation of probation in 1993. In that prior sentencing, the court suspended the sentence and imposed numerous conditions to insure that the petitioner was leading a drug free life. During that probationary period the petitioner was found to have been taking drugs and was ordered to an alternative incarceration center. Within an hour of arriving at the center, the petitioner absconded from the placement.
The attorney for the petitioner noted that his clients sentence was doubled within a very short six week period. He wanted the panel to consider lowering the petitioners sentence.
Petitioner when he spoke to the panel indicated that when he was sober he is a good person. He noted that he made bad choices, regarding drugs, and he offered no excuses for his behavior. The petitioner noted that he did damage to himself and those that he loves.
The attorney for the State pointed out that the petitioner had been given a lot of breaks by the court and that his choice was to return to drugs. Counsel felt that the sentence should be upheld by the panel to keep the petitioner off the street for societies protection.
In reviewing the sentence imposed by the trial court in accordance with Practice Book § 942 we find that it is neither inappropriate nor disproportionate. The petitioner here was CT Page 4616 given many opportunities in lieu of incarceration and he has consistently chosen a life of drugs and crime. The court's sentencing reflects those facts.
The sentence is affirmed.
Norko, J. Purtill, J. Klaczak, J.
Norko, J., Purtill, J., and Klaczak, J., participated in this decision.